DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 24, 2022 has been entered.

 Response to Amendment
This Action is in response to the Amendment filed 02/24/2022.
Claim 1 is amended.
Claims 1-26 are pending; and claims 15-26 are withdrawn from consideration as drawn to a non-elected invention.

Response to Arguments
Applicant’s arguments with respect to claims 1-14 have been considered but are moot because the new ground of rejection applies US 2014/0200626 to Campbell et al. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2014/0200626 to Campbell et al. (hereinafter referred to as “Campbell”).
Regarding claim 1, Campbell discloses a resorbable device (e.g. abstract: implantable bioresorbable medical device for nerve stimulation) comprising a resorbable substrate (e.g., Fig. 2 and  paragraphs [0010] and [0049]: one or more of the electronic components and the supporting substrate are bioresorbable) comprising one or more resorbable biocompatible electrodes (e.g., Fig. 2, cathode and anode and paragraphs [0049], [0052], and [0056]: electrodes are made from magnesium (Mg), which has a specific absorption rate and biocompatible) configured to generate at least one of a low level electric field (LLEF) of between 0.05 and 5 Volts (e.g., paragraphs [0012], [0111], and [0100]:electrodes generate an electric field that penetrates surrounding tissue and delivers a variety of different stimulation patters where the stimulation voltage is 2.5 volts (Fig. 17) or under 4 volts (Fig. 19) or low level electric current (LLEC) of between 1 and 200 micro-amperes (not required, as an alternative function).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 9-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2016/0059009 to Skiba et al. (hereinafter referred to as “Skiba”) in view of Campbell.
Regarding claim 1, Skiba discloses a device (e.g., Fig. 3) comprising a substrate (e.g., Fig. 3, primary surface 2 and paragraph [0072]) comprising one or more biocompatible electrodes (e.g., Fig. 2, 6, 10 paragraph [0072]) configured to generate at least one of a low level electric field (LLEF) of between 0.05 and 5 volts (e.g., paragraph [0073]) or low level electric current (LLEC) of between 1 and 200 micro-amperes (e.g., paragraphs [0077]-[0079]) (e.g., paragraphs [0026]-[0028]). Skiba differs from the claimed invention in that it does not expressly disclose that the device is resorbable. However, Skiba does disclose that the substrate or primary surface is antimicrobial and 
With respect to claim 2, Skiba in view of Campbell teaches the device of claim 1 wherein the biocompatible electrodes comprise a first array comprising a pattern of microcells formed from a first conductive material, and a second array comprising a pattern of microcells formed from a second conductive material (e.g., paragraph [0017] of Skiba).
As to claim 3, Skiba in view of Campbell teaches the device of claim 2 wherein the first conductive material and the second conductive material comprise the same material (e.g., paragraph [0003] of Skiba: In one embodiment, the electrical energy is derived from the dissimilar metals creating a battery at each cell/cell interface presumes 
With respect to claim 4, Skiba in view of Campbell teaches the device of claim 3 wherein the first array and second array each comprise a discrete circuit (e.g., paragraph [0165] and claim 5 of Skiba).
As to claim 5, Skiba in view of Campbell teaches the device of claim 4, further comprising a power source (e.g., paragraph [0044] and claim 6 of Skiba).
With respect to claim 6, Skiba in view of Campbell teaches the device of claim 2 wherein the first array and the second array spontaneously generate a LLEF (e.g., paragraph [0017] and claim 7 of Skiba).
As to claim 7, Skiba in view of Campbell teaches the device of claim 6 wherein the first array and the second array spontaneously generate a LLEC when contacted with an electrolytic solution (e.g., paragraph [0003] of Skiba).
As to claim 9, Skiba in view of Campbell teaches the device of claim 7, wherein said device is in a tape configuration (e.g., Fig. 3 of Skiba).
With respect to claim 10, Skiba in view of Campbell teaches a method for treating an injury comprising applying the device of claim 7 to the injury (e.g., paragraphs [0115]-[0116] of Skiba).
As to claim 11, Skiba in view of Campbell teaches the method of claim 10 wherein said injury comprises a surgical incision (e.g., paragraph [0055] of Skiba: “wound” includes surgical incisions).
.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Skiba in view of Campbell as applied to claim 11 above, and further in view of US Patent Application Publication No. 2005/0181007 to Hunter et al. (hereinafter referred to as “Hunter”).
Skiba in view of Campbell teaches the method of claim 11 wherein said surgical incision but does not expressly teach that the incision comprises an abdominal incision or upper abdominal incision. However, Skiba teaches that its invention can be used in an implant (e.g., paragraph [0072] of Skiba); and Hunter teaches, in a related art: soft tissue implants, that incisions in the abdomen area are known in order to insert implants (e.g., paragraph [0086] where the incision site is around the belly button or in the abdominal area or at the base of the breast where it meets the chest wall in the upper abdomen area). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have modified the method of Skiba in view of Campbell so that its surgical incision is an abdominal or upper abdominal incision in order to implant a breast implant as taught by Hunter, and because the combination would have yielded predictable results.
 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Skiba in view of Campbell as applied to claim 7 above, and further in view of US Patent .
With respect to claim 8, Skiba in view of Fowler teaches the device of claim 7, wherein said device is in a pouch configuration (e.g., paragraph [0025] of Fowler). One of ordinary skill in the art would have recognized that a resorbable pouch into which the IPG is placed would accomplish the goal of the sheath of the IPG being resorbable in view of Fowler’s teaching that the sheath can be an integral component of the IPG or a separate component (e.g., a pouch) into which the IPG is placed). Consequently, it would have been obvious to configure the device as a resorbable pouch into which the device of Skiba in view of Campbell could be placed in order to avoid having to excise the device as taught by Fowler and/or to provide a protective encapsulation as taught by Campbell, and because the combination would have yielded predictable results.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,160,973 in view of Campbell. Claim 1 is conflicting or coextensive with claims 1 and 3-4 of the ‘973 patent, but does not  in view of the teachings of Campbell. In order to avoid having to excise a treatment that is needed for a finite period of time, one of ordinary skill in the art would have modified the device of Skiba to have its device made of resorbable material as taught by Campbell, and because the combination would have yielded predictable results.
Claims 2-7, 9-11, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,160,973 in view of Skiba and Campbell. Claims 2-7, 9-11, and 14 of the instant application are taught by claims 1-4 of the ‘973 patent except for the features of claims 2-6, 9-11, and 14, which Skiba teaches was well-known in the implantable electrical stimulation art as discussed above in paragraph 11.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,160,973 in view of Skiba, Campbell and Fowler. The ‘973 patent in view of Skiba and Campbell teaches the device of claim 7, but does not expressly teach that the device is in a pouch configuration. As discussed .
Claims 12-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,160,973 in view of Skiba, Campbell and Hunter. The ‘973 patent in view of Skiba and Campbell teaches the device of claim 11, but does not expressly teach that the surgical incision of the device is an abdominal incision or an upper abdominal incision. As discussed above in paragraph 12, Hunter teaches that it was well-known in the medical art to make incisions in the abdomen area are known in order to insert implants (e.g., paragraph [0086] where the incision site is around the belly button or in the abdominal area or at the base of the breast where it meets the chest wall in the upper abdomen area). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have modified the method of Skiba in view of Campbell so that its surgical incision is an abdominal or upper abdominal incision in order to implant a breast implant as taught by Hunter, and because the combination would have yielded predictable results.

Claims 1-7, 9-11, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 12-15 of copending U.S. Application No. 16/075,054 in view of Campbell. The ‘054 application claims a device comprising the features of claims 1-7, but does not teach that the device and its .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	US Patent Application Publication No. 2009/0157147 to Cauller et al. is directed to an implantable transponder system where the stimulation device generates low level current between 1 and 200 microamps (0.2 mA)(e.g., paragraph [0081] or an electric field with a voltage of 5 volts (e.g., paragraph [0067]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846. The examiner can normally be reached Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792